IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-29,554-03


EX PARTE ARMANDO CORTEZ ARCE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-1256-07-D
IN THE 206TH DISTRICT COURT FROM HIDALGO COUNTY 


Per curiam.

O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant pleaded guilty and was convicted
of the offense of failure to register as a sex offender and was sentenced to two years' imprisonment. 
	On September 3, 2008, an order designating issues was issued by the trial court . The habeas
record has been forwarded to this Court prematurely. We remand this application to Hidalgo County
to allow the trial judge to complete an evidentiary investigation and enter findings of fact and
conclusions of law.
	The District Clerk of Hidalgo County is ordered to forward this application to this Court after
the judge of the 206th Judicial District Court completes an evidentiary investigation and enters 
findings of fact and conclusions of law.
Filed: October 29, 2008
Do not publish